J-A22023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SEAN BALDWIN                               :
                                               :
                       Appellant               :   No. 1167 WDA 2021

          Appeal from the Judgment of Sentence Entered April 21, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0006077-2020


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                              FILED: OCTOBER 3, 2022

        Appellant, Sean Baldwin, appeals from the judgment of sentence

entered on April 21, 2021, after the trial court convicted him of Simple

Assault.1 Appellant filed a post-sentence motion contesting the weight of the

evidence. The trial court denied the motion and Appellant challenges this

denial on appeal. After careful review, we affirm.

        Appellant’s non-jury trial occurred on April 21, 2021. The victim

(“Victim”) testified on behalf of the Commonwealth. She explained that on

February 17, 2020, she and Appellant ended their romantic relationship.

Appellant thereafter attempted to leave their shared apartment with Victim’s

keys. Victim stood in Appellant’s way, with her cellphone in hand to record the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 2701(a)(1).
J-A22023-22



incident. Appellant grabbed Victim’s phone out of her hand and threw it across

the room. When Victim attempted to retrieve her phone, Appellant grabbed

her, threw her onto the couch, and choked her to unconsciousness. Appellant

then left the residence. Victim immediately reported the incident to the police.

Victim also took pictures of her neck within minutes of the incident. The

Commonwealth entered those pictures into evidence.

        Pittsburgh Police Sergeant Robert Monticelli testified that he responded

to Victim’s call. At the scene, he observed that Victim “had redness and

bruising to her neck and right arm.”2

        Appellant also testified at trial. He asserted that he did not assault Victim

at any point. Instead, Appellant testified that Victim “pushed me and

proceeded to hold me against my will to prevent me from getting to the door.”3

He alleged that Victim “held me from the back and pulled me from my

stomach” but that he “escaped from her possession and opened the door to

allow [him] to run out” without making any physical contact with Victim.4

        At the conclusion of trial, the court convicted Appellant of Simple

Assault. Appellant elected to proceed immediately to sentencing, where the

court downgraded Appellant’s conviction from a second-degree misdemeanor


____________________________________________


2   N.T. Trial, 4/21/21, at 32.

3   Id. at 37.

4   Id. at 37-38.



                                           -2-
J-A22023-22



to a third-degree misdemeanor based on its finding that the conflict between

Victim and Appellant was mutual.5 The court sentenced Appellant to three

months’ probation.

       Appellant timely filed a post-sentence motion challenging, inter alia, the

weight of the evidence underlying his conviction. The court denied Appellant’s

motion and he timely filed a Notice of Appeal.

       In this appeal, Appellant assails the trial court’s denial of his post-

sentence challenge to the weight of the evidence supporting his Simple Assault

conviction.6 Appellant’s Br. at 4. He argues that the court should have placed

greater weight on his testimony that Victim assaulted him. Id. at 12-16. Had

the court done so, it would have found him not guilty of Simple Assault. Id.

at 16.7
____________________________________________


5 “Simple assault is a misdemeanor of the second degree unless committed[]
in a fight or scuffle entered into by mutual consent, in which case it is a
misdemeanor of the third degree[.] 18 Pa.C.S. § 2701(b)(1).

6 The court convicted Appellant of Simple Assault under Section 2701(a)(1) of
the Crimes Code. Under that section, “a person is guilty of assault if he[]
attempts to cause or intentionally, knowingly or recklessly causes bodily injury
to another[.]” 18 Pa.C.S. § 2701(a)(1). Appellant’s weight challenge
inherently concedes that sufficient evidence exists to sustain the verdict.
Commonwealth v. Thompson, 106 A.3d 742, 758 (Pa. Super. 2014).

7 Appellant devotes a significant portion of his brief to arguing that “the
testimony adduced at the non-jury trial did not support the trial court’s
ultimate finding that [Appellant] entered the scuffle at issue by mutual
consent. [As a result, Appellant’s] conviction for Simple Assault must be
reversed[.]” Appellant’s Br. at 16. Mutual consent, however, is not an element
of Simple Assault, and “the Commonwealth had no burden to establish that a
mutual fight or scuffle occurred in order to establish [Simple Assault].”



                                           -3-
J-A22023-22



       Appellate review of a weight claim is a review of the trial court’s exercise

of discretion in denying the weight challenge raised in the post-sentence

motion. Commonwealth v. Talbert, 129 A.3d 536, 545-46 (Pa. Super.

2015). To prevail, “the evidence must be so tenuous, vague and uncertain

that the verdict shocks the conscience of the court. Id. at 546 (citation

omitted). Resolving contradictory testimony and questions of credibility are

matters solely for the finder of fact. Commonwealth v. Roane, 204 A.3d

998, 1001 (Pa. Super. 2019). As a result, an appellate court will not substitute

its assessment of credibility for that of the finder of fact. Commonwealth v.

Manley, 985 A.2d 256, 262 (Pa. Super. 2009).

       The trial court explained that it denied Appellant’s weight challenge

based on its assessment of Victim’s and Appellant’s “diametrically opposed”

trial testimony. Trial Ct. Op., 11/19/21, at 6. It explained that it credited

Victim’s version of events because it found Victim credible, and the

photographs of Victim’s injuries supported her version of events. Id. The court

discredited    Appellant’s    testimony        particularly   because   “it   offered   no

explanation for the injuries that were sustained to [Victim’s] neck.” Id. The

court concluded: “After considering all of the evidence, there are no facts that


____________________________________________


Commonwealth v. Norley, 55 A.3d 526, 531 (Pa. Super. 2012). Rather, a
finding of mutual consent is relevant only to the grading of the offense, which
Appellant has not challenged. Moreover, we note the court’s conclusion of
mutual consent inured to Appellant’s benefit as he was sentenced to the lowest
grade of Simple Assault. We, thus, focus on Appellant’s broader argument that
the weight of the evidence established that he did not commit Simple Assault.

                                           -4-
J-A22023-22



were entitled to greater weight than they were given. As such, [Appellant’s]

weight of the evidence claims [] fail[s].” Id.

      Appellant explicitly asks us to reassess the trial court’s credibility

findings and reweigh the testimony and evidence presented at trial. We cannot

and will not do so. Our review of the record indicates that the evidence

supporting the verdict is not tenuous, vague, or uncertain, and the verdict was

not so contrary as to shock the court’s conscience. We discern no abuse of

discretion in the trial court’s denial of Appellant’s weight challenge.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/2022




                                      -5-